       Case 4:18-cv-00070-BMM Document 138 Filed 05/15/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 JORDAN SEIFFERT, on Behalf of                CV-18-70-GF-BMM
 Himself and All Others Similarly
 Situated,

 Plaintiffs,                                  ORDER

 v.

 QWEST CORPORATION, D/B/A
 CENTURYLINK QC and
 CENTURYLINK
 COMMUNICAITONS, LLC,

 Defendants.

      Defendants have moved for admission of Darin P. Shreves (Mr. Shreves),
(Doc.137), to practice before this Court in this case with Brianne McClafferty of
Holland & Hart, LLP, to act as local counsel. Mr. Shreves’ application appears to
be in compliance with L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      Defendants’ motion to allow Mr. Shreves to appear on its behalf (Doc.
137) is GRANTED on the following conditions:

      1. Local counsel, Ms. McClafferty, will be designated as lead counsel or as
co-lead counsel with Mr. Shreves. Mr. Shreves must do his own work. He must
do his own writing, sign his own pleadings, motions, briefs and other documents


                                      -1-
      Case 4:18-cv-00070-BMM Document 138 Filed 05/15/20 Page 2 of 2


served or filed by him, and, if designated co-lead counsel, must appear and
participate personally in all proceedings before the Court. Local counsel, Ms.
McClafferty, shall also sign such pleadings, motions and briefs and other
documents served or filed.

      2. Admission is not granted until Mr. Shreves, within fifteen (15) days
from the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Shreves.

      DATED this 12th day of May, 2020.




                                      -2-
